Caton, C. J. It is unnecessary for us to determine whether the affidavit for a continuance was sufficient under the statute or not. After the order for the continuance had once been granted, and the claimant allowed to depart, supposing that the cause was disposed of for the term, he was entitled to reasonable notice before setting aside that order, and proceeding to take a default for his non-appearance. The court therefore erred in setting aside the continuance, and allowing the claimant to be called without such notice. The judgment is reversed, and the cause remanded. Judgment reversed.